 CHEMICAL WORKERS LOCAL 6-0682 (CHECKER MOTORS CORP.) 291Local No. 6-0682, Paper, Allied-Industrial Chemical and Energy Workers International Union, AFLŒCIOŒCLC and Checker Motors Corporation. Case 7ŒCBŒ13325 June 16, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND ACOSTA On December 12, 2002, Administrative Law Judge William N. Cates issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, and a reply brief, and the General Counsel and the Charging Party filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified be-low.3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Local No. 6-0682, Paper, Allied-Industrial Chemical and En-ergy Workers International Union, AFLŒCIOŒCLC, Kalamazoo, Michigan, its officers, agents, and represen-                                                           1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  See Standard Dry Wall Products, 91 NLRB 544, 544-545 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   2 We agree with the judge that the Board™s decision in Tri-Pak Ma-chinery, Inc., 325 NLRB 671 (1998), does not compel deferral in this case.  In Tri-Pak, unlike here, the charging party union had a right to invoke the parties™ broad arbitration procedure, thereby ensuring that a mutually agreed-upon dispute resolution procedure existed to arbitrate the contract dispute.  Id. at 673.  By contrast, as the judge noted, defer-ral here was inappropriate because the Charging Party, Checker Mo-tors, had no ability to invoke the grievance procedure to resolve the contract dispute.  In distinguishing Tri-Pak, we do not rely on the judge™s conclusion that Tri-Pak is inapposite because the parties here disputed the existence of the contract at the time the Respondent filed its July 2002 grievance. Similarly, in adopting the judge™s finding that the Respondent vio-lated Sec. 8(b)(3) of the Act, we find it unnecessary to pass on the judge™s alternative holding that the Union worded its March 18, 2002 notice to amend the collective-bargaining agreement so broadly that it actually constituted a notice to terminate the contract.   3 We will substitute a new notice in accordance with our recent deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). tatives shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1. ﬁ1. Cease and desist ﬁ(a) Refusing, as the exclusive bargaining reprsenta-tive of the Company™s employees in the appropriate unit, to bargain in good faith collectively with the Company. ﬁ(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed them by Section 7 of the Act.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX  NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice. FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain on your behalf with your employer Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse, upon request, to meet and bar-gain in good faith with Checker Motors Corporation with respect to wages, hours, and other terms and conditions of employment affecting the employees in the appropri-ate unit. WE WILL NOT in any like or related manner restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request by Checker Motors Corporation, bargain collectively, as the exclusive bargaining repre-sentative of the employees in the appropriate unit, with respect to wages, hours, and other terms and conditions of employment and, if an agreement is reached, embody it in a signed contact.  LOCAL NO. 6-0682, PAPER, ALLIED-INDUSTRIAL CHEMICAL AND ENERGY WORKERS INTER-NATIONAL UNION, AFLŒCIOŒCLC  339 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292A. Bradley Howell, Esq., for the General Counsel. Kevin M. McCarthy, Esq. and Jedd E. Mendelson, Esq., for the Company. 
Stanley Eisenstein, Esq., for the Union. DECISION STATEMENT OF THE CASE WILLIAM N. C
ATES, Administrative Law Judge.
  I heard this case in Kalamazoo, Michigan, on October 3, 2002.
1  The case 
originates from a charge, filed by Checker Motors Corporation 
(the Company) on May 31, against Local No. 6-0682, Paper, 
Allied-Industrial Chemical and Energy Workers International 
Union, AFLŒCIOŒCLC (the Union).  The prosecution of this 
case was formalized on July 25, when the Regional Director for 
Region 7 of the National Labor Relations Board (the Board), 
acting in the name of the Board™s General Counsel, issued a complaint and notice of hearing (the complaint) against the 
Union. The complaint alleges the Union violated Section 8(b)(3) of the National Labor Relations Act (the Act) when between about 
May 29 and June 13, the Union, by
 its agent, International Rep-resentative David Ferson (Union 
International Representative Ferson), failed and refused to bargain with regard to collective-
bargaining agreement proposals submitted by the Company 
during negotiations, unless such proposals coincided with pro-
posals submitted by the Union.  It is also alleged that since on 
or about June 13, the Union has refused to engage in any fur-
ther negotiations toward a collective-bargaining agreement.  
Finally, it is alleged that by its overall conduct the Union has 
failed and refused to bargain in good faith with the Company. 
The Union admits the Board™s jurisdiction is properly in-
voked,2 that it is a labor organization within the meaning of 
Section 2(5) of the Act and that Union International Represen-
tative Ferson is it™s agent within the meaning of Section 2(13) 
of the Act. The Union denies bargaining in bad faith in violation of the 
Act.  Rather, the Union asserts, it, at the Company™s request, 

agreed to listen to company c
ontract proposals months before their most recent collective-bargaining agreement was to ex-
pire, to see if a new early agreement could be arrived at.  The 
Union contends its willingness to listen to the Company™s pro-
posals did not constitute a waiver of its statutory, as well as 
contractual, right to notice if the Company wanted to terminate 
the collective-bargaining agreement.  The Union notes article 
VIII of the parties™ collective-bargaining agreement, as well as Section 8(d) of the Act, sets forth certain notice requirements 
the parties must follow.  The Union asserts that after early ef-
                                                          
                                                           
1 All dates hereinafter are 2002, unless otherwise indicated. 
2 It is admitted the Company is 
a corporation with an office and 
place of business located in Kalamaz
oo, Michigan, where it is engaged 
in the manufacture and nonretail sale 
of automotive parts.  During the 
calendar year ending December 31, 
2001, a representative period, the 
Company in conducting its business ope
rations sold and shipped from 
its Kalamazoo, Michigan facility
 goods valued in excess of $50,000 
directly to points outside the State of
 Michigan.  The parties admit, the 
evidence establishes and I find the Co
mpany is an employer engaged in 
commerce within the meaning of Sec.
 2(2), (6), and (7) of the Act. 
forts by the parties to arrive at a new collective-bargaining 
agreement was unsuccessful it provided the Company with a 
ﬁNotice to Amendﬂ the parties™ collective-bargaining agree-
ment.  The Union asserts that pursuant to article VIII of the 
parties™ collective-bargaining agreement and their ﬁNotice to 
Amend,ﬂ the collective-bargaining agreement rolled over or 
extended its effectiveness for another year.  The Union asserts 
that when it refused to bargain over company proposals which 
were not incorporated in its ﬁNotice to Amendﬂ it was not obli-
gated to do so.  The Union correctly asserts the Company never 
at any time filed a notice to amend or notice to terminate the 
collective-bargaining agreement.   
I have studied the whole record, the party™s briefs, and the 
authorities they rely on.  Base
d on more detailed findings and 
analysis below, I shall conclude and find the Union violated the 
Act substantially as allege
d in the complaint.   
A. The Facts 
The Company for many years produced vehicles widely 
known as Checker Taxi Cabs.  In more recent years, and at 
present, it manufactures automotive stampings and assembles 
such as fenders, doors, hoods, and other metal automotive parts.  
The Company™s principle customer is the General Motors Cor-
poration.  The parties have had a long-term bargaining relation-
ship.  From about 1943,3 and at all times material, the Union 
has been recognized by the Co
mpany as the exclusive collec-
tive-bargaining representative of
 the following employees of 
the Company, herein called the unit: 
 All production and maintenance employees employed by the 
Company at its Kalamazoo facility; but excluding all watch-
men, timekeepers, clerical employees, draftsmen, Formen, 
Assistant Formen, office employees, all experimental em-
ployees in Department 54 and 
all guards and supervisors as defined in the Act.  It is admitted the unit is appr
opriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the 
Act. 
Since about 1943, the Company™s recognition of the Union 
has been embodied in successive collective-bargaining agree-
ments, the most recent of which was by its terms effective from 
June 14, 1999, to June 13, 2002.  I find, based upon Section 
9(a) of the Act, the Union has been, since 1943, and continues 
to be, the exclusive collective-bargaining representative of the 
unit. Well prior to the expiration date of the parties™ most recent 
collective-bargaining agreement, Company Chief Operating 

Officer Larry Temple, approached Union Bargaining Chairman 
James Savage about a need for early negotiations.  Temple told 
Savage the Company was under 
some pressure from a major customer for price reductions and that ﬁhealth care cost were 
going out of site.ﬂ  Savage told Temple, at their early December 
meeting, that Temple would have to present his request to the 
 3 Although the complaint alleges ﬁsince about 1952ﬂ chairman of the 
Union™s bargaining committee, Ja
mes Savage (Union Bargaining 
Chairman Savage), testified, without
 contradiction, regarding terms in 
the parties™ 1943 collective-bargaining agreement.
  CHEMICAL WORKERS LOCAL 6-0682 (CHECKER MOTORS CORP.) 293entire union bargaining committee because he could not make 
such a decision on his own. On December 20, 2001, Company Chief Operating Officer 
Temple called a meeting of the entire Union bargaining com-
mittee.  Temple told the Union™s committee the Company 
wanted to have early negotiations and added the Company had 
a short list of concerns to negotia
te.  Temple explained that the 
Company™s concerns centered around escalating health costs, 

productivity improvement in order to be more competitive and 
absenteeism.  Temple explained the Company wanted early 
negotiations to try and work out an agreement before June be-
cause it wanted to avoid the need for ﬁbanking parts.ﬂ4   The Union agreed to early meetings or negotiations
5 but stated they would need to poll th
eir membership to see what the 
membership™s concerns were.  The union committee stated at 

the December 20, 2001 meeting they were very concerned 
about money for the employees™ pe
nsion fund and job security.  
The Union and Company agreed to a number of dates for early 

negotiations.  Company Vice President of Human Resources 
Marcia Koestner in a January
 30 memorandum distributed to certain company officials and the union bargaining committee 

set forth agreed upon dates for 
negotiations which were Febru-ary 18 and 25 and March 1, 6, 7, 8,
 12, 13, and 14 to be held at an area hotel. The Union requested and the Company granted the employ-
ees time at 1:30 p.m. on February 14, for a general membership 
meeting which was held at an area fairgrounds.  The general 

membership met to talk about contract concerns and proposals.6The parties met for their first negotiating session on February 
18.  The Company was represented by Company Chief Operat-
ing Officer Temple, Vice President of Human Resources 
Koestner, company officials, Walburn and Markin, as well as 
Local Counsel Kevin McCarthy.  Attorney McCarthy acted as 
chief spokesperson for the Company.  The Union was repre-
sented by its spokesman, Intern
ational Representative Ferson, along with Union Bargaining Committee Chairman Savage and 
employees Dennany, Norwood, and Miller.
7  The Company 
explained its purpose in asking for early negotiations namely 
that its chief customer, General Motors Corporation, was ask-
ing that the Company decrease its prices for the coming year by 
4.5 percent.  The Company explained such a decrease or reduc-
tion would amount to approximately $1.7 million in give backs 
to General Motors Corporation.  Company Chief Operating 
Officer Temple testified, ﬁ[w]e told them our health care costs 
                                                          
 4 Temple explained ﬁbanking partsﬂ meant the costly building of an 
inventory of parts by extended overtime to meet customer demand in 
the event of a work stoppage by th
e Union at the collective-bargaining 
agreement expiration in June. 
5 Union counsel at trial objected to the term negotiations in describ-
ing the meetings.  The Union contends they agreed to meetings which 
were more in the nature of discussions.  I am using the term negotia-
tions simply to described the parties™ meetings. 
6 The Union™s notice of the general 
membership™s meeting stated in 
part that ﬁall union members should make every effort to attend this 
meetingﬂ adding ﬁthe purpose of this 
very important meeting is to dis-
cuss contract proposals.ﬂ 
7 The negotiating teams for the resp
ective parties remained, for the 
greater part, the same throughout their meetings. 
were really hurting us badly and we reviewed . . . our labor 
burden cost [and] . . . .  We™re here to try to get a deal done 
early to avoid having to build banks, that we had a contract that 
expired on June 14th.ﬂ  Union International Representative Ferson told the Company that any deal done early by the Union 
would have to contain increases in wages and benefits.  Ferson also explained the Union™s ratification procedure that included 
a vote by the membership as well as the signed approval of the 
International Union before any agreement could go into effect. 
The Company presented a 15-point 4-page initial bargaining 
proposal to the Union at the February 18 session.  Company 
Attorney McCarthy, ﬁran throughﬂ each of the Company™s pro-
posals and explained what the Company was looking for.  The 
Company™s initial bargaining proposal covered health insur-
ance, grievance procedures, 
pending grievances, employees 
returning to the bargaining unit,
 recall procedures, leaves of 
absence, holiday shutdowns, disa
bility benefits, health insur-
ance restoration, vacations, wage
 rates for new hires, plant relocation/severance agreement, wages, absenteeism/tardiness, 

and duration. At this first meeting the Uni
on presented a 1-page proposal on ﬁsuccessors and assignsﬂ and a 44-point 2-page document 
entitled, ﬁ2002 Suggested Contract Discussions.ﬂ  The Union 

noted at the top of its 44 points for discussion; ﬁThe Company 
has approached the Union about the possibility of reaching an 
early agreement.  The Bargaining Committee has met to review 
items that we may want to discuss with the Company in an 
attempt to reach an early agreement.ﬂ  Union International Rep-
resentative Ferson covered with the Company the 44 items on 
the Union™s proposal, item by item.  Some of the Union™s items 
addressed temporary transfers,
 parking lots, overtime proce-
dures, modification to the incentives system, wages, holiday 

schedules, improvement of dental and vision benefits, insurance 
benefits, improvements in vacation eligibility, enhanced be-
reavement pay, modifications to 
the no-strike clause, additions to the skilled trade classifications, enclosing all break areas, and reviewing temporary tran
sfer pay requirements. 
No agreement was reached at the February 18 session. 
The parties™ next met on February 25, with the same negotia-
tors.  The Union presented the Company a 2-page proposal on 
overtime.  According to Company Chief Operating Officer 
Temple the Union was having a ﬁhard timeﬂ with the current 
overtime provisions in the parties™ most recent collective-
bargaining agreement and wanted to change them.  Union Bar-
gaining Committee Chairman Sava
ge testified the Union made 
several proposals on overtime.  Un
ion International Representa-tive Ferson testified the parties spent the majority of their over-
all negotiating efforts on overtime and health care issues.  Fer-son presented the Company a proposal concerning yearend 
holiday shutdown days with pr
ovisions for paid, as well as certain unpaid, holidays.  The Company verbally made its ini-

tial wage proposal which ﬁwas in the neighborhood of 30 plus 
cents an hour [f]or three years.ﬂ 
Company Chief Operating Officer Temple told the Union at 
the February 25 session the Union™s proposals would cost the 
Company $950,000 for the first year and noted the Union had 
yet to make a wage proposal.  According to Temple, Union 
International Representative Ferson responded the Company 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294could save that much by not preparing for a strike.  The Union 
presented two written proposals re
garding job descriptions.  
The parties discussed all the pr
oposals without arriving at any 
agreement. 
The parties met in sessions on Ma
rch 1, 6, 7, and 8.  During these sessions the Company informed the Union it was looking 
for a ﬁcost neutralﬂ agreement. 
 Union International Represen-tative Ferson testified the Union viewed the Company™s pro-
posals as ﬁconcessionaryﬂ not ﬁcos
t neutral.ﬂ  At the March 7 
session the Union presented a 4-page revised noneconomic set of proposals.  The Union explained each of its revised propos-
als.  Some tentative agreements were arrived at during the 
March sessions. 
Specifically at the March 8 session, the parties™ agreed on 
matters such as changing certain dates in the collective-
bargaining agreement, changing certain union officials names in the collective-bargaining agreement, increasing life insur-
ance coverage for the employees, and agreeing to dates certain 
when vacation checks would be available.  At some point in the 
March sessions the Union proposed a 1-year extension of the 
collective-bargaining agreement with some language changes 
but wages and related economic
 matters would remain the same.  The Company responded it did not see how that would 

help their financial situation. 
 Union International Representa-tive Ferson made a counter proposal on health coverage in 

which he proposed splitting the coverage into bargaining unit and nonbargaining unit categories.  The Company explored this 
with its insurance carrier, but the parties™ were never able to 
agree on health insurance changes.  
At the conclusion of the parties™ negotiating session on 
March 8, Company Attorney McCarthy gave the negotiators a 
synopsis of where he thought ne
gotiations were.  McCarthy 
explained the Company had put forth proposals toward a cost 
neutral contract and asserted what the Union had proposed, 
without even discussing wages,
 would cost approximately 
$950,000 the first year.  McCarthy opined the parties™ were 
going in opposite directions.  McCarthy again stated costs were 
escalating and one of its customers was asking for a $1.7-
million give back in price adjustments on parts.  McCarthy 
explained that any moneys spent to protect the customer be-
tween then and mid-June would not be available for benefits in 
any new collective-bargaining agreement.  McCarthy admon-
ished the Union, ﬁIf you™re prepared to go toward a neutral 
contract with us, we need to 
see meaningful movement on your 
part addressing some of our pr
oposals and, when you™re ready 

to do that, give us a call.ﬂ  McCarthy summarized saying, 
ﬁ[U]nless we can start turning this ship around and dealing in 
realities, moving toward a cost 
neutral contract, we™re going to have to go to June and see if th
ere™s a way to solve this problem 
then because the contract expires June 14, and what ever money 
is spent by the Company to protect their customer between then 
and June 14 wont be there in June.ﬂ  Company Attorney 
McCarthy indicated the Company was prepared to go forward 
toward a cost neutral contract but needed meaningful move-
ment on the Union™s part by addressing some of the Company™s 
proposals and added the Union;  ﬁWhen your ready to do that 
give us a call.ﬂ Union Bargaining Committee Chairman Savage recalled 
Company Attorney McCarthy telling the union bargaining 
committee at the March 8 session, ﬁIf we weren™t willing to 
enter into an agreement like the Company had outlined we were 
wasting our time.ﬂ  Savage said
 the union negotiators left the session at that time.  The Company waited until 4 p.m. that day 

and left also. Thereafter, Union International Representative Ferson wrote, 
Company Vice President of Human Resources Koestner on 
March 18 notifying the Company that pursuant to article VIII, 
ﬁTerm of Agreementﬂ of the parties™ collective-bargaining 
agreement the Union was providing notice of the Union™s de-
sire to amend the parties™ agreement.  In his letter Ferson also 
requested the Company provide the Union with certain speci-
fied information. Company Chief Operating Officer Temple testified the 
Company arranged for another se
ssion with the Union for May 
9.  The same negotiating committee members were present for 
both sides except the Company added Attorney Theodore M. 
Eisenberg to its negotiating committee.   
At the May 9 session Company Attorney Eisenberg spoke 
for the Company.  Eisenberg explained the Company had 
agreed to General Motors Corporation™s demand for a $1.7-
million reduction in cost and added health care costs had esca-
lated not the 15 to 16 percent earlier stated, but rather 26 per-
cent and added the Company was expending funds to build a 
parts bank for its protection upon the collective-bargaining 
agreements™ expiration in mid-J
une.  Attorney Eisenberg ex-
pressed confusion as to the actual expiration date for the par-
ties™ collective-bargaining agreement.  According to Temple, 
Union International Representative Ferson responded he was not sure the collective-bargaining agreement would expire.  
Temple said this was the first time the Union had expressed an 
opinion that the contract did not expire but rather renewed or extended for another year.  According to Union Bargaining 
Committee Chairman Savage, Ferson explained that to cancel 

the agreement required a 60-day notice prior to the expiration 
date of the collective-bargaining agreement and noted the 
Company had not provided such notice.  Union International 
Representative Ferson testified he told Company Attorney 
Eisenberg, ﬁI think the contract has rolled for another year.ﬂ  
Eisenberg wanted to know how he came to that conclusion.  
Ferson responded, it was outlined in the parties™ collective-
bargaining agreement.  The Ma
y 9 meeting ended immediately 
thereafter with the parties™ agreeing to get together about future 
session dates. 
The parties™ agreed to meet for further sessions on May 29 
and 30 and June 3, 11, 12, and 13. Company Attorney Eisenberg wrote Union International 
Representative Ferson, on May 17, asking that the Union give 
an unequivocal and definite statement to the Company that the 
Union™s position was that the collective-bargaining agreement 
would not expire on June 14, but rather extended for an addi-tional year and that the no-strike clause remained in effect.   
Company Chief Operating Officer Temple met with Ferson 
on May 21, about Eisenberg™s Ma
y 17 letter.  Ferson told Tem-
ple he had not seen Eisenberg™s
 letter, but the Union™s position  CHEMICAL WORKERS LOCAL 6-0682 (CHECKER MOTORS CORP.) 295was that ﬁthe contract rolls over for another year.ﬂ  Temple 
provided Ferson a copy of Eisenberg™s letter. 
Ferson responded to Eisenberg™s May 17 letter.  In his May 
21 response Ferson indicated he had told Company Chief Oper-
ating Officer Temple that day it was the Union™s position that 
not only did the no-strike and 
no lockout clauses remain in 
effect, but that all terms and conditions of the then current col-
lective-bargaining agreement remained in effect unchanged for 
1 more year, unless modified by mutual agreement.  Ferson 
said the basis for the contract extension was the ﬁTerm of 
Agreementﬂ clause of the collective-bargaining agreement.  In 
his letter Ferson denied any ﬁrum
blingsﬂ concerning a strike at the Company.  Ferson further noted that negotiations towards 
an ﬁearlyﬂ agreement ﬁfailedﬂ on March 8 when the Company™s 
attorney, after only six of nine scheduled meetings, issued an 
ultimatum that the Union call the Company when they were 
ready to reach an agreement on the Company™s terms.  Ferson 
asserted in his letter that the Company™s ultimatum resulted in 
no further discussions concerning an early agreement.   
Company Chief Operating Officer Temple credibly denied 
the Company ever told the Uni
on to call them whenever they 
were ready to reach an agreement on company terms.   
In a May 24 letter to Union International Representative Fer-
son, Company Attorney Eisenberg noted the Union™s position, 

contrary to the Company™s, that the collective-bargaining 
agreement would not expire on J
une 14, but rather extended for another year.  Eisenberg asked to arbitrate that issue and pro-
vided Ferson a request for arb
itration panel form and urged Ferson to sign it on behalf of the Union.  The request form indicated an arbitrator should decide the issue of whether the collective-bargaining agreement between the parties rolled over 
or extended for another year. 
The parties™ met in session on May 29.  Company Attorney 
Eisenberg asked again if the matter of whether the contract renewed for another year could 
be submitted to arbitration.  
According to Company Chief Operating Officer Temple, Fer-
son said the Union did not want to go to arbitration and added 
there was ﬁno mechanismﬂ for the Company to take that or any 

issue to arbitration.  Union Bargaining Committee Chairman 
Savage testified Ferson simple said the collective-bargaining 
agreement had ﬁrolled overﬂ for another year.  International 
Union Representative Ferson said he told Company Attorney 
Eisenberg the Union was ﬁconsidering what [its] position 
would be as to whether or not [the Union] was going to ulti-
mately arbitrate . . . [but] he could expect a response by Mon-
day of the following week.ﬂ   
At the May 29 bargaining session, the Union presented a 3-
page set of noneconomic proposals to the Company with a 
notation:  Pursuant to the March 18, 2002, Union notification to the Company of the Union™s desire for amendments to the exist-
ing contract the Union hereby tenders the non-economic por-
tion of these desired changes for consideration to the Com-
pany as to possible mutual agreement to allow for changes to 
the exiting agreement between the parties.   
 The Union also presented a 1-page document setting forth its 
economic proposals with the same notice referred to above, 
namely that the economic proposals were presented pursuant to 
the Union™s desire for amendments to the existing collective-
bargaining agreement. 
At the May 29, bargaining session, the Company presented 
four pages of economic and noneconomic proposals.  Accord-
ing to Company Chief Operating Officer Temple, International 

Union Representative Ferson stated the Union was under no 
obligation to bargain over the Company™s proposals because 
the Company had never given a notice to amend or to termi-
nate8 the collective-bargaining agreement, and as such, the 
Union did not have to bargain over any of the Company™s pro-
posals.  Company Attorney Eisenberg stated, ﬁ[T]hat it was 
highly, highly, highly, a whole bunch of highlys unlikelyﬂ the 
parties would reach an agreement ﬁunless [the Union] changed 
their mind about bargaining over [the Company™s] proposals.ﬂ 
The parties stipulated that during the May 29 bargaining ses-
sion and continuing through the June 12 session the Union took 
the position it would only bargain over it™s proposals presented 
at the May 29 bargaining sessi
on and would only bargain on 
company proposals presented on that date if such proposals 
coincided with the Union™s proposals.   In a June 2 letter to the Federal Mediation and Conciliation Service (FMCS), Union International Representative Ferson 
notified FMCS the Company had 
no contractual right to submit for arbitration the issue of whether the parties™ collective-bargaining agreement renewed for an additional year.  Ferson 
advised FMCS the Union had not, and would not, agree, con-
tractually or otherwise to submit th
at issue to arbitration.  The 
Union requested FMCS stop processing the Company™s ﬁuni-

lateralﬂ demand for that issue be arbitrated.   
Thereafter the parties held sessi
ons on June 3, 11, 12, and 13. At the June 3 meeting, Company Attorney Eisenberg again 
asked if the Union had changed it™s position regarding arbitrat-
ing the issue of whether the collective-bargaining agreement 
would extend for another year.  Union International Represen-
tative Ferson explained the Union was ﬁnot going to proceed to 
arbitrationﬂ as the Union considered ﬁthere was no responsibil-
ity to do soﬂ; Ferson said, ﬁ[T]here was no right for the Com-
pany [to] grieveﬂ . . . that the contract did not allow the em-
ployer to submit to arbitration that it was the Union who had to 
be the moving partyﬂ and ﬁthere was no mechanism for the 
employer to request arbitration.ﬂ  
At the June 3 session the Union specifically advised the 
Company it would not bargain with respect to the following 
provisions of the Company™s May 29 contract proposals: 
 Section I. B. Wages For New Employees 
Section II Health Insurance 
Section III Pension, pa
ragraphs B and C. Section IV Grievance Procedure 
Section V Pending Grievances 
Section VI Return to Bargaining Unit 
Section VII Recall procedure 
Section VII Leaves of Absence 
Section X Disability Benefits 
Section XI Vacations 
                                                          
 8 It is undisputed the Company never at any time gave a notice to 
amended or to terminate the co
llective-bargaining agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 296Section XII Plant Relocation/Severance Agreement 
Section XIII Excessive Abse
nteeism and Tardiness Pro-
gram  After further discussions Company Attorney Eisenberg 
stated, ﬁIf you are not going to bargain over our proposals, 
there™s no hope of reaching an agreement.ﬂ 
The parties™ stipulated the Union took the position from the 
May 29 bargaining session through the June 12 bargaining 
session, that it would only bargain with respect to the following 
items from the Company™s May 29 contract proposals: 
 Section I. A. Wages for Full Time Employees 
Section III Pension, paragraph A. 
Section IX Holiday Shutdown 
Section XIV Term of Agreement-Termination Date 
 At the June 12 session the Company presented its final con-
tract proposals, which covered economic as well as non-
economic matters.   According to Company Chief Operating Officer Temple no 
sessions have been held after June 13, nor has the Company 
demanded that the Union come to any sessions since that date. 
On June 13, Union International Representative Ferson 
wrote the Company as follows:  
 Thursday, June 13, 2002 
 Mrs. Marcia Koestner 
Vice President Human Resources 
Checkers Motors 
2016 N Pitcher Street Kalamazoo, MI  49007  Dear Mrs. Koestner: 
 As you know the Company has provided the Union 
with a final proposal containing various items that do not 

coincide with the Union™s items of desired changes pursu-
ant to its March 18, 2002 notice of desire for amendments 
to the existing contract.  That proposal furthers the Com-
pany™s failure and refusal to bargain in good faith by con-
ditioning agreement on the Union accepting proposals 
which the Company has improperly tendered, which ac-
tions(s) have been made subject of a charge filed by the 
Union. It has become obvious to the Union that your Mr. 
Eisenberg™s statement of June 3rd concerning there being 
ﬁno hope of reaching an agreementﬂ was tragically pro-
phetic and in hindsight a clear warning as to the extent the 

Company is willing to go in engaging in improper and il-
legal activities to extract concessions from our member-
ship. 
The Union has come to the realization that in fact the 
parties will not be able to achieve mutual consent to 
change the existing contract pursuant to the terms of Arti-
cle VIII of the agreement unless and until we concede to 
the Company™s improper demands.  Accordingly, effective 
immediately PACE and its Local 6-0682 withdraw our 
March 18, 2002 notice of the Unions desire to amend the 
agreement.  Further by copy of this letter and to the 
Michigan Employment Rela
tions Commission the Union 
withdraws its March 18, 2002 Notice to Mediation Agen-
cies (FORM F-7). 
PACE Local 6-0682 membership will continue to re-
port to work as usual and be working under the terms of the automatically renewed agreement.  Again, we would 
consider any unilateral changes(s) by the Company as a 
breach of the contract and or a violation of the law.  Sincerely,  
 /Signature/ Mr. Daniel E. Ferson International Representative  Copy to Federal Mediation and Conciliation Service 
And to Michigan™s Bureau 
of Employment Relations 
Mr. T. Eisenberg   The June 13 expiration date for the parties collective-
bargaining agreement passed uneventfully.  On July 15, the 
Union filed a grievance alleging, 
ﬁthe Company is in violation 
of the term of agreement language (Article VIII), Article V 
Section 8 and 22, Article VI Section 18, Article II and current retiree contract language and/or other Articles and Sections.ﬂ  
Union Chairman of Bargaining Committee Savage testified the 
grievance was filed because the Company imposed changes in 
the current collective-bargaining agreement that the Union 
contends renewed or rolled over for another year.   
Union International Representative Ferson specifically testi-
fied it was the Company™s unilaterally instituted changes to the 
parties collective-bargaining agreement that triggered the 
grievance and added the Union was ﬁabsolutelyﬂ prepared to 
arbitrate the grievance.  Ferson acknowledged some of the 
changes the Company implemented were contained in the 
Company™s final contract proposals. 
On August 30, Company Attorney Mendelson wrote Union 
International Representative Ferson regarding the Union™s de-
mand for arbitration of its grievance.  In the letter the Company 

proposed the parties consult to see if they could arrive at a mu-
tually agreeable arbitrator.  
The Company, however, also ad-
vised it was reserving all its rights and defenses in connection 
with the grievance, including, but not limited to: ﬁ(1) the Un-
ion™s refusal to ‚unbundle™ its grievances, (2) the expiration of 
the contract, (3) NLRB proceedings, (4) Union bad faith, (5) 
estopped, and (6) any other defens
e, whether or not asserted at this time.ﬂ  
Union International Representative Ferson responded to Mendelson on September 4, rej
ecting the Company™s proposal 
for a mutually agreed upon arbitrator pointing out the contract 

specifically called for the selection to be made from an FMCS 
panel.  Ferson also requested clarification of all the Company™s 
defenses to the grievance except the one labeled ﬁNLRB pro-

ceedings.ﬂ 
On September 6, Company Attorney Mendelson responded 
to Ferson™s September 4, le
tter saying the Union was wrong 
insisting on an FMCS alternate striking method to select an arbitrator.  Mendelson insisted FMCS encourages parties to 
reach an agreement on a method for selecting an arbitrator 
when the expired labor agreement does not specify a method.  
Attorney Mendelson then advised: 
  CHEMICAL WORKERS LOCAL 6-0682 (CHECKER MOTORS CORP.) 297Finally, in view of the Union™s bad faith refusal to 
process or resolve related grievances in a timely fashion 
before contract expiration, the Union™s bad faith refusal to 
define, explain or separate 
its post-contract termination 
bundle of grievances (despite the Company™s repeated re-
quests), the dismissal of the Union™s spurious unfair labor 
practice charge and the pending NLRB hearing concerning 
the Union™s repeated and blatant violations of the National 
Labor Relations Act, we do not 
believe that further discus-sion of the Company™s defenses to the Union™s belated bad 
faith posturing is warranted.  In as much as article VIII ﬁTerm of Agreementﬂ of the par-
ties collective-bargaining agreement is intertwined with the 
issues herein it is set forth in full:  ARTICLE VIII TERM OF AGREEMENT 
THIS AGREEMENT between the undersigned officers of the Company, on behalf of the Company, and the undersigned of-

ficers and members of the Union Bargaining Committee on 
behalf of Local Union No. 6-0682 of the Paper, Allied Indus-
trial, Chemical & Energy Workers International Union, shall 
become effective June 14, 1999, and shall extend until June 
13, 2002, and from year to year thereafter unless changed by 
consent of both parties.  Should 
either party desire to amend 
or cancel this Agreement, such party shall give the other sixty 

(60) days written notice before the expiration of the contract. 
B. The Deferral Issue 
The Union seeks to have all complaint allegations herein re-
solved pursuant to the grievance-arbitration procedure of its 
collective-bargaining agreement with the Company under 
Col-lyer Insulated Wire, 192 NLRB 837 (1971), and United Tech-nologies Corp., 268 NLRB 557 (1984).  The Union argues the crux of the dispute herein involves the obligations of the parties 
under article VIII ﬁTerm of Agreementﬂ of their collective-
bargaining agreement with empha
sis on the parties obligations 
when a notice to amend the agreement is filed by one of the 
parties. The Government argues the case should not be deferred un-
der the Collyer doctrine because before the parties collective-
bargaining agreement™s expiration date of June 13, and at a 
time when both parties agreed the collective-bargaining agree-
ment containing a grievance arbitration procedure was in effect, 
the Union unequivocally refused to arbitrate the issue of 
whether the contract expired or automatically renewed for an-
other year.  The Government notes the Union rests its claim for 
deferral on a grievance it filed on July 15, a month after the 
collective-bargaining agreement™s normal expiration date, and 
at a time when the Company disputes the existence of the col-
lective-bargaining agreement.  
The Government contends de-
ferral is inappropriate when the existence of the collective-
bargaining agreement containing the arbitration clause is in 
dispute.  The Government also 
contends deferral is inappropri-ate, when, as here, the Charging Party Company did not have 
the right to invoke arbitration under the grievance-arbitration 
procedure. The Company takes the position the Union™s argument for 
deferral is frivolous, and notes the Union had consistently re-
fused to arbitrate at the Company™s request and did not even 
raise deferral in its initial answer but only did so after the 
Board™s dismissal of its Section 8(a)(5) and (1) charge against the Company.  The Company argues, as does the Government, 
that deferral is inappropriate when the charging party before the 
Board does not have the right to trigger arbitration under the 
contractual dispute resolution mechanism.  The Company spe-
cifically points out the parties collective-bargaining agreement 
did not empower it to file a grievance or move a contractual dispute into arbitration.9   The parties have sought to have the issue of whether the con-
tract extended or rolled over for an additional year submitted to 
arbitration but never at the same time or pursuant to the same 
rationale. In addressing this issue, I first note that after learning from 
the Union in early-May that it was the Union™s position the 
parties agreement extended or rolled over for an additional 
year, the Company sought to have that issue submitted to arbi-
tration.  The Company in late-May even forwarded a request 
for arbitration panel form to the Union for its approval.  The 
Union objected to having the issue presented to arbitration con-
tending there was ﬁno mechanismﬂ for the Company to take 
that, or any other issue, to arbitration.  The Union even notified 
FMCS on June 2, the Company had no contractual right to 
submit for arbitration the issue of whether the parties™ collec-
tive-bargaining agreement renewed for an additional year.  The 
Union advised FMCS it had not, 
and would not agree, contrac-tually or otherwise, to submit th
e issue to arbitration.  The Un-
ion specifically requested FM
CS stop processing the Com-
pany™s ﬁunilateralﬂ attempt to have the issue arbitrated. 
After June 13, and specifically on and after July 15, the Un-
ion changed its position and sought to have the issue of whether 
the parties™ agreement expired on June 13 or renewed for an-
other year submitted to arbitration.  The Company at that point 

changed its position and declined arbitration. The parties collective-bargaining agreement is clear that em-
ployees or the Union may file grievances but only the Union 
can initiate arbitration.  Stated differently the grievance and 
arbitration mechanisms in the parties™ contract are one-sided in 
that the Union alone has the right to initiate arbitration. In agreement with the Government and Company, I find de-
ferral is inappropriate in this case because the parties™ collec-
tive-bargaining agreement does not provide the charging party 
(Company herein) with access to the grievance/arbitration pro-
cedure.  The Board in Communications Workers (C & P Tele-
phone), 280 NLRB 78 fn. 3 (1986), adopted the judge™s denial 
                                                          
 9 The Company also advances other 
reasons that deferral is not ap-
propriate namely; the grievance is 
nonarbitrable because of the expira-
tion of the agreement; the Union is estopped from arbitrating this griev-
ance since it refused to proceed to ar
bitration when requested to do so by the Company; the Union™s grieva
nce is really multiple grievances 
which the Union refuses to unbundled; an arbitrator should defer to a 

decision of the Board; and, the Union™s bad-faith refusal to bargain 

precludes arbitrating its grievance.  By my disposition of this issue I 
need not address all of the Company™s reasons for nondeferral. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 298of a motion for deferral to arbitration in an 8(b)(3) refusal to 
bargain case by holding: 
 In adopting the judge™s denial of the Respondent™s motion for 

deferral to arbitration, we solely rely on the fact that the par-
ties™ collective-bargaining agreement does not provide for the 
Charging Parties with access to the grievance/arbitration pro-
cedure and that to allow Respondent to waive this procedural 
defect would fundamentally alter the existing dispute resolu-
tion procedure.  I am persuaded the Board™s holding in 
Communications Workers
 is controlling herein and I 
conclude deferral is inap-propriate. I reject the Union™s contention the Board™s decision in 
Tri-Pak Machinery, Inc.,
 325 NLRB 671 (1998), compels a differ-ent conclusion namely a finding of deferral in the instant case.  

In Tri-Pak
, the Board found no merit to the Government™s 
broad assertion:  ﬁthat deferral to arbitration is inappropriate for questions regarding extensions
 or renewals of collective-bargaining agreements as to which the parties are in dispute.ﬂ  
However, the Board went on to add, ﬁ[I]f there is no dispute 
about the existence of the contract containing the arbitration clause.ﬂ  At the time in July that the Union filed the grievance 
which it now seeks to have form the basis for deferral to arbi-
tration there existed a real dispute as to whether the contact 
continued to exist.  The Union™s conversion to the arbitration 
route comes too late to be successful because it comes at a time 
when the Company is unwilling to go to arbitration because of 
a dispute over whether the contract continues to exist. C. The Bargaining and Filings Did the Union between May 29 and June 13, violate the Act 
when it failed and refused to bargain with regard to collective-
bargaining proposals submitted by the Company unless the 
proposals coincided with proposals submitted by the Union?  
Additionally, did the Union violated the Act by refusing since 
June 13, to engage in any fu
rther negotiations with the Com-
pany toward reaching a collective-bargaining agreement? 
The Union contends it was within its contractual rights in re-
fusing to bargain with the Company over those proposals of the 
Company that were not encompassed within the Union™s notice 
to amend.  The Union takes the position that if the Company 
had wanted to negotiate or bargain over such other items the Company should have sent a notice to amend or a notice to 
cancel but did neither.  The Union contends the absence of a 
reciprocal notice to amend or notice to cancel is fatal to the 
Government™s and Company™s inte
rpretation of the parties col-lective-bargaining agreement.  The Union takes the position 
that the mere fact that in its notice to amend it cited multiple 
sections of the parties agreemen
t did not transform its notice to amend into a notice terminate the agreement. 
The Government and Company, on the other hand, take the 
position the Company™s February 18 comprehensive collective-

bargaining proposal for a 3-year 
agreement terminating on June 12, 2005, evidenced the Company™s intention to terminate the 
agreement and as such was provided to the Union greater than 
the required 60 days before the expiration of the contract.  
Thus, they argue the Union was not privileged to limit negotia-
tions to its (the Union™s) proposals. Does the Company™s February 18 proposal satisfy the lan-
guage of the party™s agreement such as to be considered a ter-
mination of agreement notice?  
The termination language of the parties agreement, as noted elsewhere in this decision, in part 
reads; ﬁShould either party desire to amend or chance this 
Agreement, such party shall give the other sixty (60) days writ-
ten notice before the expiration of the contract.ﬂ In agreement with the Government and Company I find the 
Company fulfilled the requirements of the termination clause of 
the parties collective-bargaining agreement by the actions it 
took and the Union™s reactions and responses thereto.  First, the 
Company made it clear to the Union when it first approached 
the Union in December 2001, that it needed a new agreement 
because of price reduction requests from its main customer and 
escalating health care costs.  The Company explained to the 
Union™s entire bargaining committee on December 20, 2001, 
that it needed early negotiations to try and work out an agree-
ment before June, with June being the expiration date of the 
parties collective-bargaining agreement.  Second, the Union 
held a general membership meeting on February 14, at which 
all ﬁunion membersﬂ were urged 
to attend ﬁto discuss contract proposals.ﬂ  Third, the parties agreed to and participated in 
bargaining commencing on February 18, and continuing there-
after through March 8, during the first phase of their negotia-

tions.  At the February 18 negotiating session the Company 
presented a 15-point contract proposal explaining each item 
which included health insurance, grievance procedures, bar-
gaining unit composition, recall procedures, leaves of absence, 
vacations, wages, absenteeism, and that the Company was seek-
ing a 3-year agreement with a June 12, 2005 expiration date.  
Fourth, the Union recognized it was negotiating toward a new 
collective-bargaining agreement in that it presented its 44-point 
set of contract proposals at th
e February 18 negotiating session 
covering various items including ﬁagreeable wage increases 
each year of agreementﬂ as well as holidays, retiree insurance 
benefits, overtime, vacations, 
parking facilities, job descrip-tions, modifications to the no-st
rike clause, pay days, and tem-
porary transfer pay requirements. 
 Fifth, during these February 
and/or March negotiating sessions the parties arrived at a few 
tentative agreements.  The par
ties continued to make, review and exchange proposals during this time to include the Com-

pany™s making a 30-cent-per-hour wage increase proposal for 
each of the 3 years of their proposed agreement.  The Com-
pany™s attorney, on March 8, in
 summarizing the parties negoti-ating status urged moving toward an agreement ﬁbecause the 

contract expires June 14 . . . .ﬂ At one point in the March nego-
tiations the Union even proposed a 1-year extension to the 
collective-bargaining agreemen
t. In light of the above actions and responses of the Company 
and Union I am fully persuaded the Company, clearly conveyed 
the essential message to the Union that it wished to terminate 
their contract and negotiate a replacement collective-bargaining 
agreement.  That the Union understood that the Company™s 
actions and February 18 contract proposals constituted notice to 
terminate the agreement is self-evident.  The Union actively 
participated in the negotiations making full contract proposals 
 CHEMICAL WORKERS LOCAL 6-0682 (CHECKER MOTORS CORP.) 299even proposing a 1-year extension 
of the parties™ agreement.  
Absolute perfection is not required to give notice to terminate 
an agreement.  For example, the Board in 
Oakland Press Co., 229 NLRB 476 (1977), upheld a finding by Judge James L. 
Rose that there had been substa
ntial compliance with the parties 
termination clause therein even though the party attempting to 
terminate the agreement had not followed their contract lan-
guage.  Judge Rose concluded, 
with Board approval, that so long as the essential message wa
s conveyed regarding terminat-
ing the agreement, such would be sufficient.  In that regard 
Judge Rose noted that a collective-bargaining agreement is a 
total document and changes in one or more of its terms neces-
sarily implies termination of the agreement and emergence of a 
new one.  That same rationale applies herein, namely, that the 
Company™s February 18 contract proposals constituted notice to 
terminate the agreement, thus the Union was precluded from 
insisting bargaining be limited 
to its proposals.  See also Cam-paign County Contractors Assn., 210 NLRB 467 (1974). Furthermore, the Board has recognized that even when no-tice is not given, a party, by its actions, may waive notice re-

quirements and agree to bargain.  Industrial Workers AIW Lo-cal 770 (Hutco Equipment),
 285 NLRB 651 fn. 2 and 654 (1987).  Here, the Union negotiated over an extended period 
making extensive proposals and responded to several counter 
proposals.  For example, as not
ed, the Union even proposed a 1-year extension to the parties™ agreement.  I find the Union 
herein by its extended negotiations with the Company also 
waived any contractual termina
tion notification requirements.  
See 
Lou™s Produce, 308 NLRB 1194, 1200 fn. 4 (1992).   Finally, and out of an abundance of caution, I address the 
contention by the Government and Company that the Union™s 
March 18 notice to amend the parties collective-bargaining 
agreement was so broad that, in reality, it constituted a notice to 
terminate the agreement.   
Again in agreement with the Government and Company I 
find the Union™s letter was so broad and nonspecific that it 

constituted a notice to terminate the agreement notwithstanding 
the fact the Union™s March 18 letter stated, ﬁ[P]lease accept this 
letter as written notice of the Union™s desire to amend the 
agreement.ﬂ  The Union in its letter advised, for example, that 
acceptance by the membership ﬁof a 
collective-bargaining agreementﬂ
 was subject to the approval of the Union™s Interna-
tional president and continued ﬁthere will be no 
collective-bargaining agreement between the Union and [C]ompany until 
the Company is notified by th
e International Representative 
after acquiring approval of the contract in question under the 

foregoing constitutional provision from the International Presi-
dent.ﬂ  The Union also made an
 information request for copies of ﬁall signed mutual agreements 
now in effect which amend or otherwise alter or clarify the agreement, which the [C]ompany 
intends to no longer honor upon reaching a new agreement
.ﬂ  The Notice to Mediation Agencies form the Union submitted to 

FMCS and attached to its March 18 letter reflects the contract expiration date as June 13.  As alluded to the Union made an extensive information request in 
its letter asking for; wage rates 
and dates of hire for all bargaining unit employees; hourly 

straight time earning reports; cent-per-hour costs of all fringe 
benefits; copies of pension and health insurance plans, stock 
options, and profit and gain sharing plans for unit employees; 
insurance experience data for un
it employees; copies of various 
government required filings such as IRS-5500 and EEO-1 

forms; and, current job evaluations for each job and classifica-
tion of employees represented by the Union.  It is clear from the 
above references to a collectiv
e-bargaining agreement, as well as the all encompassing information request, that the Union was 

asking, although labeled otherwise, to terminate the parties collective-bargaining agreement and negotiate a new replace-
ment agreement.  The Board has held that a notice to amend 
that is broadly framed, as was 
the notice herein, is tantamount or equivalent to a notice to terminate.  See 
Bridge-stone/Firestone, Inc., 331 NLRB 205, 208 (2000). In summary, and for all the above reasons, I find the parties 
collective-bargaining agreement did not, as contended by the 
Union, ﬁroll overﬂ extend or renew for an additional year.  The 
Union was not privileged to ba
rgain only about those proposals 
of the Company that coincided with the proposals it submitted.  
The Union by bargaining, betw
een May 29 and June 13, only 
on proposals of its choosing, a
nd refusing to bargain concern-ing mandatory subjects of bargaining advanced by the Com-
pany, violated 
Section 8(b)(3) of the Act and I so find
.  The Union also violated Section 8(b)(3) of the Act by its refusal to 

bargain further with the Company after June 13.  The Union by 
its overall conduct on and after Ma
y 29, has failed and refused 
to bargain in good faith with the Company in violation of Sec-

tion 8(b)(3) of the Act. CONCLUSIONS OF LAW 1. Local No. 6-0682, Paper, Allied-Industrial Chemical and 
Energy Workers International Union, AFLŒCIOŒCLC is a la-

bor organization within the meaning of Section 2(5) of the Act. 
2. Checker Motors Corporation is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the 
Act.   
3. By refusing between May 29 a
nd June 13, to bargain with regard to collective-bargaining agreement proposals submitted 
by the Company during negotiations unless such proposals 
coincided with proposals submitted by the Union; and, since 
June 13 refusing to engage in an
y further negotiations toward a 
collective-bargaining agreement with the Company, the Union 

has refused to bargain in good faith with the Company in viola-
tion of Section 8(b)(3) of the Act. 4. These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. REMEDY Having found that the Union has violated Section 8(b)(3) of 
the Act, I order it to cease and desist therefrom and to take 

certain affirmative action designed 
to effectuate the purposes of the Act.  I recommend the Union be ordered to meet and bargain in 
good faith with the Company upon request.  I also recommend 
the Union be ordered, within 14 days after service by the Re-
gion, to post an appropriate notice to members for a period of 
60 days.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10ORDER The Union, Local No. 6-0682, Paper, Allied-Industrial 
Chemical and Energy Workers International Union, AFLŒCIOŒ
CLC, its officers, agents, and representatives, shall 
1. Cease and desist from refusing, as the exclusive bargain-
ing representative of the Company™s employees in the appro-
priate unit, to bargain in good faith collectively with the Com-
pany. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) On request by Checker Motors Corporation, bargain in 
good faith, as the exclusive bargaining representative of the 
Company™s unit employees, with respect to wages, hours, and 

other terms and conditions of employment and, if an agreement 
is reached, embody it in a signed contract. 
                                                          
                                                           
10 If no exceptions are filed as provided by Sec.102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec.102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Within 14 days after service by the Regional Director for 
Region 7 of the National Labor Relations Board post at its 
business office, meeting places and on any Company provided 
bulletin boards where union materials are posted, copies of the 
attached notice to members marked ﬁAppendix.ﬂ
11  Copies of 
the notice to members, on forms provided by the Regional Di-
rector for Region 7, after being signed by the Union™s author-
ized representative, shall be posted by the Union upon receipt 
and maintained for 60 consecutive days in conspicuous places 
including all places where notices to members are customarily 
posted. Reasonable steps shall be taken to ensure that the no-
tices are not altered, defaced, or covered by any other material.  
(c) Within 21 days after service by the Region, file with the 
Regional Director for Region 7 of the Board a sworn certifica-
tion of a responsible agent or representative on a form provided 
by the Region attesting to the steps that the Union has taken to 
comply. 
  11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  